J-A30041-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    CASTLE ROOFING AND                         :   IN THE SUPERIOR COURT OF
    CONSTRUCTION LLC                           :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    CLAIRE S. ELIZE                            :
                                               :   No. 905 MDA 2019
                       Appellant               :

                Appeal from the Judgment Entered June 21, 2019
      In the Court of Common Pleas of Berks County Civil Division at No(s):
                                   15 14321


BEFORE:      DUBOW, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                             FILED JANUARY 14, 2020

        This is an appeal filed by Claire S. Elize (Defendant) from a judgment

entered by the Court of Common Pleas of Berks County (trial court) against

her on a jury trial verdict in a mechanic’s lien action brought by Castle Roofing

and Construction LLC (Plaintiff). For the reasons set forth below, we affirm.

        In 2015, Plaintiff filed this action against Defendant seeking payment

for work that it performed on Defendant’s house in Reading, Pennsylvania.

Plaintiff alleged in its complaint that Defendant had contracted in June 2014

with Plaintiff for Plaintiff to repair hail damage to Defendant’s house, that

Defendant agreed to pay $26,381.70 for the repairs and Defendant’s insurer

approved that amount, that Plaintiff performed the repair work, and that

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A30041-19


Defendant had paid Plaintiff only $10,154.46. Complaint ¶¶5-12. Defendant

admitted in her Answer that she contracted with Plaintiff, that her insurer

approved $26,381.70 for the repairs, and that she paid Plaintiff only

$10,154.46, but denied that she agreed to a contract price of $26,381.70 and

alleged that Plaintiff failed to properly perform the work within a reasonable

amount of time, requiring her to hire another contractor to complete the

repairs. Answer ¶¶5-12, 16. At the time that Defendant’s answer was filed,

Defendant was represented by counsel, but counsel was later permitted to

withdraw.

      On April 11, 2019, a jury trial was held at which Defendant was not

represented by counsel.    Plaintiff’s owner testified at trial and Defendant and

her son, who resided in the house when the repair work was done, also

testified.   The jury returned a verdict in favor of Plaintiff, finding that

Defendant had breached her contract with Plaintiff and that Plaintiff’s damages

were $14,000.

      Defendant, acting pro se, filed a timely motion for post-trial relief. This

post-trial motion asserted that the evidence was insufficient to support the

verdict and that the verdict was against the weight of the evidence and

excessive. Defendant’s Post-Trial Motion ¶¶8-10. The relief that Defendant

sought in the post-trial motion was judgment in her favor or, in the alternative,

a remittitur. Id. at 2-3. On April 30, 2019, Plaintiff filed a motion requesting

that the trial court summarily deny Defendant’s post-trial motion with


                                      -2-
J-A30041-19


prejudice on the ground that her failure to file a brief with the motion was a

waiver of her right to seek post-trial relief. Defendant’s motion did not assert

any ground for denial of the post-trial motion other than the failure to file a

brief.

         On May 3, 2019, the trial court granted Plaintiff’s motion and issued the

following order, entered May 6, 2019:

         AND NOW, this 3rd day of May, 2019, upon consideration of the
         foregoing Motion to Dismiss and/or Deny Motion for Post-Trial
         Relief of Defendant, Claire S. Elize, it is hereby ORDERED,
         DECREED, and HELD, as follows:
         - Defendant, Claire S. Elize, timely filed a Motion for Post Trial
         Relief pursuant to Pa.R.C.P. 227.1;
         - As a matter of law, a movant seeking Post Trial Relief must
         support said request for relief with a written Brief;
         - Defendant, Claire S. Elize, did not submit a written Brief in
         support of her Motion;
         - Accordingly, Claire S. Elize has “waived” her right to seek post
         trial relief.
         - The Motion for Post Trial Relief filed by Defendant, Claire S. Elize,
         is not supported by the evidence and is hereby DENIED.

Trial Court Order. This order was the form of order submitted by Plaintiff, but

the additional words “not supported by the evidence and is” in the last

paragraph were written in by the trial court.

         Defendant, represented by counsel, filed a motion for reconsideration

on May 14, 2019, and when the trial court did not act on this motion, filed a

notice of appeal on June 3, 2019. On June 20, 2019, this Court issued an

order stating that there was no final judgment entered on the trial court docket

and directing Defendant to praecipe for entry of judgment. On June 21, 2019,




                                          -3-
J-A30041-19


Defendant file a praecipe for entry of judgment on the verdict and judgment

was entered against Defendant in the amount of $14,000.

       Defendant presents the following issues for our review: 1) whether the

trial court erred in dismissing her post-trial motion for failure to file a brief;

and 2) whether the trial court erred in denying the post-trial motion on the

merits. Appellant’s Brief at 6-8.1

       We agree that the trial court could not properly dismiss or deny

Defendant’s post-trial motion for failure to file a brief.     The Pennsylvania

Supreme Court has made clear that the Pennsylvania Rules of Civil Procedure

do not require a party to file a brief in support of a motion for post-trial relief

and that a motion for post-trial relief cannot be dismissed for failure to file a

brief unless the trial court has directed the party to file a brief and the party

fails to comply. Board of Supervisors of Willistown Township v. Main

Line Gardens, Inc., 155 A.3d 39, 45 (Pa. 2017). In Main Line Gardens,

the Supreme Court held:

       Because Rule 227.1(b)(2) does not require supporting
       briefs, the failure to file a brief does not violate the rule,
       and neither the trial court nor the appellate courts may find
       waiver pursuant to the rule for failing to do so. In its
       discretion, based upon its conclusion that it requires further
       advocacy on the issues, a trial court may request that the parties
____________________________________________


1 Defendant states these as six issues. Defendant’s first two issues are in fact
the single issue of whether denial of the post-trial motion for failure to file a
brief was proper and Defendant in fact discusses them in a single section of
her brief. The remaining four issues are all arguments with respect to the trial
court’s decision to rule on the merits of the post-trial motion and its rulings
on the grounds asserted in the post-trial motion.

                                           -4-
J-A30041-19


      file briefs. In the event of non-compliance with such a request, it
      is for the trial court, again in its discretion, to find waiver or,
      alternatively, to overlook the noncompliance and rule on the
      merits of the issues presented.

Id. (emphasis added).

      The fact that Plaintiff based its motion on the contention that Berks

County Local Rule of Civil Procedure 227.1(c) requires the filing of a brief in

support of post-trial motions does not change this. A motion cannot be denied

for failure to comply with a local rule without first providing notice of

noncompliance and giving the party a reasonable period of time to comply

with the local rule.   Pa.R.J.A. 103(d)(8) (“No case shall be dismissed nor

request for relief granted or denied because of failure to initially comply with

a local rule. In any case of noncompliance with a local rule, the court shall

alert the party to the specific provision at issue and provide a reasonable time

for the party to comply with the local rule.”); Schulz v. Celotex Corp., 669

A.2d 404, 405 (Pa. Super. 1996).

      No order or request that Defendant file a brief had been issued by the

trial court and no notice of noncompliance with Berks County’s local rule was

issued. Plaintiff’s motion to summarily deny Defendant’s motion for post-trial

relief therefore did not set forth any valid basis for denial of Defendant’s post-

trial motion.

      The trial court, however, did not deny Defendant’s post-trial motion

solely on the grounds asserted in Plaintiff’s motion. Rather, the court also

stated in the order that it denied the post-trial motion on the grounds that it

                                      -5-
J-A30041-19


was “not supported by the evidence.” In its opinion, the trial court explained

that it denied Defendant’s post-trial motion “primarily, as stated in the Order

itself, because the evidence did not support Defendant’s requested relief” and

“upon the Court’s determination that the evidence presented at trial did indeed

support the jury’s verdict and did not support Defendant’s motion.” Trial Court

Opinion at 3, 5.2

       Defendant’s post-trial motion raised three issues: sufficiency of the

evidence, weight of the evidence, and excessiveness of the verdict. The trial

court did not err in rejecting each of these grounds for post-trial relief.

       In an appeal challenging the sufficiency of the evidence at trial, this

Court must view the evidence in the light most favorable to the verdict winner

and give the verdict winner the benefit of every reasonable inference arising

therefrom     while    rejecting   all   unfavorable   testimony   and   inferences.

Livingston v. Greyhound Lines Inc., 208 A.3d 1122, 1130 (Pa. Super.

2019); Dubose v. Quinlan, 125 A.3d 1231, 1237-38 (Pa. Super. 2015),

aff’d, 173 A.3d 634 (Pa. 2017); Prieto Corp. v. Gambone Construction

Co., 100 A.3d 602, 609 (Pa. Super. 2014).              Questions of credibility and

conflicts in evidence are for the jury to resolve. Dubose, 125 A.3d at 1238.


____________________________________________


2 Moreover, even if the order on its face had only denied the motion on the
incorrect ground of failure to file a brief, that would not require reversal. This
Court may affirm a trial court’s decision if there is a proper basis for the result
reached, even if it is different than the basis relied upon by the trial court.
Generation Mortgage Co. v. Nguyen, 138 A.3d 646, 651 n.4 (Pa. Super.
2016); In re Estate of Rood, 121 A.3d 1104, 1105 n.1 (Pa. Super. 2015).

                                           -6-
J-A30041-19


       The evidence at trial was undisputed that there was a contract for

Plaintiff to repair Defendant’s house, that Plaintiff performed repairs on

Defendant’s house pursuant to that contract, that Defendant stopped

Plaintiff’s workers from completing the work, and that Defendant did not fully

pay Plaintiff for the repair work. N.T. at 48, 53-55, 58, 62-63, 67-68, 77-79,

81-85, 97-100; Ex. P-2. Plaintiff’s owner testified that the work was properly

performed, that all the work had been completed except final punch list items,

and that Defendant prevented them from finishing those last items. N.T. at

55-61, 63-66. While Defendant and her son testified that the work was faulty

and was not completed promptly and that she paid someone else to complete

the repairs, id. at 79-81, 83-85, 93-94, 96, 99-100, the jury was not required

to believe that testimony.3

       With respect to weight of the evidence, this Court’s review is limited to

determining whether the trial court abused its discretion in denying a new

trial. Brown v. Halpern, 202 A.3d 687, 703 (Pa. Super. 2019); Corvin v.

Tihansky, 184 A.3d 986, 992 (Pa. Super. 2018). A party is not entitled to a

new trial on weight of the evidence grounds where the evidence presented



____________________________________________


3 In addition, Defendant’s request in her post-trial motion for judgment in her
favor on this basis is barred by waiver. A party waives the right to seek
judgment notwithstanding the verdict on the ground that the evidence is
insufficient if she does not move for a nonsuit or directed verdict at trial or
request a binding jury instruction. Corvin v. Tihansky, 184 A.3d 986, 990-
92 (Pa. Super. 2018); Haan v. Wells, 103 A.3d 60, 68 (Pa. Super. 2014).
Defendant did not make any such motion or request.

                                           -7-
J-A30041-19


was conflicting and the fact-finder could have decided in favor of either party.

Brown, 202 A.3d at 703; Corvin, 184 A.3d at 993. Here, the evidence as to

whether Defendant breached the contract was conflicting and trial court

thoroughly considered whether the jury’s verdict was against the weight of

the evidence and concluded that it was not. Trial Court Opinion at 5-6.

      On Defendant’s claim that the verdict was excessive, the question is

whether the damage award falls within the limits of fair and reasonable

compensation. Renna v. Schadt, 64 A.3d 658, 671 (Pa. Super. 2013); Neal

v. Bavarian Motors, Inc., 882 A.2d 1022, 1028 (Pa. Super. 2005).               “A

remittitur should fix the highest amount any jury could properly award, giving

due weight to all the evidence offered.”     Neal, 882 A.2d at 1028 (quoting

Cashdollar v. Mercy Hospital of Pittsburgh, 595 A.2d 70 (Pa. Super.

1991)). This Court’s review is limited to determining whether the trial court

abused its discretion in denying the remittitur. Renna, 64 A.3d at 671; Neal,

882 A.2d at 1029.

      The only basis on which Defendant claims that the award was excessive

is that Plaintiff did not complete all of the work. The trial court concluded that

the $14,000 verdict was fair and reasonable because there was evidence that

Plaintiff did most of the work and the verdict combined with the $10,154.46

that Defendant had already paid was less than the $26,381.70 estimate that

Defendant’s insurer approved. Trial Court Opinion at 5-6. The trial court thus




                                      -8-
J-A30041-19


did not abuse its discretion in holding that Defendant was not entitled to a

remittitur.

      Defendant also contends that the trial court’s summary ruling denied

her the opportunity to brief and argue the post-trial motion to the trial court.

This defect, however, was harmless. Defendant in her brief in this Court has

not set forth any argument, legal issue, or evidence in the record that she

would have submitted that the trial court did not fully consider or that raises

any question as to the correctness of the trial court’s conclusions. This was,

moreover, a simple case with a single day of testimony and the trial court was

thoroughly familiar with the testimony and other evidence at trial.

      Because the trial court did not err or abuse its discretion in ruling that

Defendant’s post-trial motion should be denied on the merits, we affirm its

judgment.

      Judgment affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/14/2020




                                     -9-